Citation Nr: 0109140	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-12 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1969 to April 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 1999, a statement of the 
case was issued in May 1999, and a substantive appeal was 
received in June 1999.  In February 2001, the veteran 
appeared at a personal hearing at the RO before the 
undersigned member of the Board sitting at the RO.


REMAND

In his April 1998 compensation claim, the veteran reported 
that he had received treatment for back problems at the VA 
Medical Center in Durham in 1974.  At the February 2001 Board 
hearing, the veteran again referred to at least one visit to 
that VA facility shortly after discharge from service.  
However, it does not appear from the claims file that any 
available VA records documenting such treatment were 
requested.  Appropriate action to locate any available VA 
medical records is necessary before the Board may proceed 
with appellate review. 

Additionally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for VA assistance 
to claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Appropriate steps should be taken to 
obtain any pertinent VA and private 
medical records (not already in the 
claims file), including a specific 
request for any records documenting 
treatment at the VA Medical Center in 
Durham in 1974 and thereafter.  The RO 
should also review the claims file and 
take appropriate steps to comply with all 
notice/assistance provisions of the 
Veterans Claims Assistance Act of 2000.  

2.  The veteran should be scheduled for a 
special VA examination for the purpose of 
ascertaining the nature and etiology of 
any current lumbar spine disorder(s).  It 
is imperative that the claims file be 
made available to and be examined by the 
examiner in connection with the 
examination.  Any indicated special 
studies and tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner 
should offer an opinion, with regard to 
any current low back disability, as to 
whether it is at least as likely as not 
related to the low back symptomatology 
noted in the service medical records. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefit sought can 
be granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to ensure that all pertinent VA 
records are obtained and reviewed, and to ensure compliance 
with the Veterans Claims Assistance Act of 2000.  The veteran 
and his representative are free to submit additional evidence 
and argument in support of the matter addressed by the Board 
in this remand. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

